Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-15-00145-CV

                            IN THE INTEREST OF J.P. and J.E.B.

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00980
                          Honorable Richard Garcia, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is REVERSED and the cause REMANDED to the trial court for further proceedings.

       SIGNED July 29, 2015.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice